 


110 HR 6465 IH: To amend title 38, United States Code, to extend the demonstration project on adjustable rate mortgages and the demonstration project on hybrid adjustable rate mortgages.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6465 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend the demonstration project on adjustable rate mortgages and the demonstration project on hybrid adjustable rate mortgages. 
 
 
1.Extension of demonstration project on adjustable rate mortgagesSection 3707(a) of title 38, United States Code, is amended by striking 2008 and inserting 2018.
2.Extension of demonstration project on hybrid adjustable rate mortgagesSection 3707(a) of title 38, United States Code, is amended by striking 2008 and inserting 2012. 
 
